                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHURCH ON THE MOVE INC.,

             Plaintiff,

v.                                                     No. 2:18-cv-00627 CG/SMV

BROTHERHOOD MUTUAL INSURANCE COMPANY,

             Defendant.

                          ORDER SETTING MOTION HEARING

      THIS MATTER is before the Court on: Plaintiff Church on the Move, Inc.’s

(“Plaintiff”) Motion to Exclude or Limit the Testimony of Defendant’s Expert Todd F.

Coussens, (Doc. 69), filed September 19, 2019; Plaintiff’s Motion to Exclude or Limit the

Testimony of Defendant’s Non-Retained Expert Jim D. Koontz, (Doc. 70), filed on

September 19, 2019; Plaintiff’s Motion to Exclude or Limit the Testimony of Defendant’s

Non-Retained Expert Dean Sorensen, (Doc. 71), filed on September 19, 2019; and

Defendant Brotherhood Mutual Insurance Company’s Motion to Exclude Plaintiff’s

Expert Matt Phelps, (Doc 79), filed on October 8, 2019.

      IT IS HEREBY ORDERED that the Court shall hear oral argument on the

motions on November 26, 2019, at 9:00 a.m. in the Organ Courtroom (South Tower) of

the Las Cruces District Courthouse, located at 100 North Church Street, Las Cruces

88001, before Chief Magistrate Judge Carmen E. Garza.



                                  ______________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
